Citation Nr: 0205743	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  96-32 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1950 to November 
1953.

In November 1995 and January 1996 decisions by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), the RO denied service connection for the cause 
of the veteran's death and also denied entitlement to 
Dependency and Indemnity Compensation, accrued benefits, and 
death pension benefits.  The appellant has limited her appeal 
to the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of death.  
This matter was specifically addressed in the supplemental 
statements of the case.  Therefore, no other issue is in 
appellate status and before the Board at this time.  


FINDING OF FACT

The January 1991 VA surgical procedures which resulted in 
loss of use of both lower extremities due to peripheral 
neuropathy, are not causally related to the veteran's death 
in October 1995 due to atherosclerotic cardiovascular disease 
with non-insulin dependent diabetes mellitus and tobacco 
abuse as conditions contributing to death.



CONCLUSION OF LAW

The criteria for an award of benefits for death resulting 
from VA surgical treatment under 38 U.S.C.A. § 1151 are not 
met. 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358.


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
RO decision and in the September 1997, November 1998, and 
March 2002 supplemental statements of the case, of the 
reasons and bases for the denial of her claim.  The Board 
concludes that the discussions in the RO decision and 
supplemental statements of the case, informed the appellant 
of the information and evidence needed to substantiate her 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent VA and private medical records have been 
obtained to include the Certificate of Death.  The appellant 
has not referenced any unobtained evidence that might aid her 
claim or that might be pertinent to the bases of the denial 
of her claim.  The Board finds that the Certificate of Death 
constitutes medical evidence and opinion for the purposes of 
VCAA.  38 C.F.R. § 3.326 (2001).  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of her claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that she is not prejudiced 
by this decision. 

Background

According to VA records, in the mid 1980's, the veteran began 
having severe claudication with occasional pain in both legs.  
In 1989, the veteran underwent bilateral aortal bifemoral 
bypass with resection of an aortic aneurism with further 
surgery to his left leg because of impending gangrene in that 
extremity.  The veteran also thereafter developed an 
abdominal hernia for which he underwent an incisional 
herniorrhaphy.  At that time, it was also noted that he had 
non-insulin dependent diabetes mellitus.  In January 1991, he 
underwent surgical procedures by VA.  VA performed an aortal 
bifemoral bypass, Fogarty thromboembolectomy with left 
popliteal to anterior tibial bypass, long leg arteriogram, 
and multigated angiogram.  Thereafter, the veteran complained 
of problems regarding peripheral neuropathy of his lower 
extremities.

In February 1992, the veteran underwent a VA examination.  
The examiner opined that the veteran had residuals of his 
vascular surgery with residual arteriosclerotic peripheral 
vascular disease.  

In November 1993, the veteran was evaluated at the Palo Pinto 
General Hospital.  At that time, blood pressure in the upper 
extremities was equal.  It was noted that the veteran was 
moderately obese.  Heart sounds were normal.  He had mild 
carotid bruit bilaterally.  The lungs were clear.  The 
examiner noted good femoral pulses bilaterally.  There were 
absent pulses below this with evidence of advanced chronic 
ischemia of both lower extremities, especially on the right, 
with erythema and rubor, with unhealthy looking skin and 
integument.  There was 2+ pitting edema bilaterally, most 
likely from dependency.  Neurologically, the veteran was 
intact.  The diagnoses were as follows: bilateral 
femoropopliteal occlusion with limb-threatening ischemia of 
both feet, status post aortofemoral bypass elsewhere which 
appeared to be patent, status post probable femoropopliteal 
bypass elsewhere which appeared to be occluded, chronic 
obstructive pulmonary disease; hypertension; rule out 
arteriosclerotic cardiovascular disease.  

In June 1995, the veteran was afforded a VA neurological 
examination.  The examiner noted that the veteran's history 
was significant for valvular heart disease, insulin-dependent 
diabetes diagnosed in 1992, hypertension, peripheral vascular 
disease, status post abdominal aortic aneurysm repair, 
aortofemoral bypass and right femoropopliteal bypass in 
January 1991.  It was noted that the veteran was there for 
evaluation of a previously diagnosed bilateral femoral nerve 
injury resulting in an inability to walk and bilateral lower 
extremity weakness.  The veteran indicated that after the 
1991 surgery, he was unable to move his lower extremities and 
had a complete loss of sensation in the bilateral lower 
extremities and in his groin.  After about 6 months, he was 
able to recover some motion in his lower extremities.  After 
2 years, he had recovered some sensation over the posterior 
aspects of both thighs.  The veteran also indicated that he 
had had pain involving the entirety of both feet as well as 
the distal aspects of both calves.  However, despite the 
pain, the veteran stated that he was able to rise without 
assistance and was able to walk with a walker.  He denied 
bowel or bladder incontinence.  The veteran related that 
although he was previously a heavy abuser or alcohol, he was 
no longer drinking alcohol.  He also indicated that he had 
smoked approximately one and a half packs of cigarettes daily 
for the past 61 years.  Physical examination revealed that 
the veteran had normal rhythm of his heart without murmurs.  
There appeared to be cellulitis involving the distal aspects 
of his lower extremities, otherwise, there was no cyanosis, 
clubbing, or edema.  Neurological examination reveled 
sensation reduced to pinprick and light touch below the level 
of the umbilicus.  There was no dysmetria or 
dysdiadochokinesia in the bilateral lower extremities.  The 
bilateral lower extremities could not be tested secondary to 
weakness.  There was some reduced tone in the bilateral lower 
extremities.  Bulk was normal.  Power was graded as 5/5 in 
the upper extremities, 4+/5 on the right hip flexion, 4-/5 on 
the left hip flexion, 4/5 on the right hip extension, 4-/5 on 
bilateral knee flexion, 3/5 on right dorsiflexion and plantar 
flexion, and 3+/5 on left dorsiflexion and plantar flexion.  
Reflexes were 2- and symmetric in the bilateral biceps and 
brachioradialis tendons, trace left patellar tendon, 1 on the 
right patellar tendon, and absent at the bilateral ankle 
tendons.  Plantar responses were equivocal bilaterally.  The 
diagnosis was severe peripheral neuropathy likely 
multifactorial.  The examiner indicated that the most likely 
etiologic factors would probably include his past history of 
alcohol abuse/nutritional factors and diabetes mellitus.  He 
stated that it was impossible for him to state if the veteran 
had a femoral neuropathy based on the current examination.  
The examiner indicated that the veteran's weakness was 
widespread and his sensory loss was also widespread.  This 
was consistent with a pattern of peripheral neuropathy and 
the veteran's pattern of deficits certainly did not 
correspond with that of femoral nerve injury.  It was 
certainly possible that the veteran had had femoral nerve 
injury in the past, however, the current findings would 
certainly be masked by the veteran's severe peripheral 
neuropathy at this point.  

In June 1995, the veteran was also afforded a VA peripheral 
nerve examination.  It was noted at that time that the 
veteran had a long history of peripheral vascular disease 
prior to 1991 and, in 1991, had surgery performed by VA for 
aortic femoral bypass surgery.  It was noted that an aneurysm 
in his abdomen had been diagnosed just prior to surgery so 
that aneurysm was treated at the same time.  It was necessary 
to perform a second surgical procedure the following day 
because of some clotting in the lower extremity and the 
possibility of developing gangrene in the lower extremity.  
Following the surgery, it was noted that the veteran had not 
done well.  He had persistent numbing in both lower 
extremities and he was unable to walk more than a few feet 
without a walker due to weakness in the lower extremities.  
There was a rather severe degree of peripheral neuropathy 
affecting both of his lower extremities with weakness, 
hypesthesia, and a marked degree of swelling.  He also had a 
marked degree of impairment of function of both lower 
extremities.  

In an August 1995 rating decision, the RO determined that 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of use of both lower extremities due 
to peripheral neuropathy was warranted.  

In September 1995, the veteran was hospitalized at John Peter 
Smith Hospital with complaints of chest pain, diaphoresis, 
shortness of breath, and orthopnea.  He suffered a myocardial 
infarction.  The hospital indicated that ventilation support 
was anticipated and pressor agent required.  About 10 days 
later, the veteran was hospitalized by VA.  He underwent a 
Swan Ganz catheterization and a temporary pacer placement.  
Although several surgical procedures were attempted, the 
veteran's condition worsened and his family requested that a 
do not resuscitate order be placed on his chart.  The veteran 
died while he was hospitalized in October 1995.  The 
physician opined that the primary cause of death was 
atherosclerotic cardiovascular disease with secondary cause 
of death being non-insulin dependent diabetes mellitus.  The 
tertiary cause of death was tobacco abuse.  The family 
declined an autopsy.  

According to the Certificate of Death, the immediate cause of 
death was atherosclerotic cardiovascular disease.  The 
conditions contributing to death were non-insulin dependent 
diabetes mellitus and tobacco abuse.

In June 1997, the appellant testified at a personal hearing 
before a hearing officer at the RO.  She maintained that the 
VA surgery which resulted in the veteran's vascular problems 
caused him to deteriorate rapidly in the months preceding his 
death.  She asserts that prior to his death, the veteran was 
bedridden for 6 months.  The appellant essentially related 
that the VA surgery which caused the veteran's peripheral 
neuropathy to include his loss of use of both lower 
extremities also, due to those disabilities, resulted in or 
hastened the veteran's death.


Analysis

At the outset, the Board notes that the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of death was received in 1996 and the claim for 
compensation under 38 U.S.C.A. § 1151 will be considered 
under the law and regulation that do not require fault on 
behalf of VA, as noted below.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed prior 
to October 1, 1997, a claimant is not required to show fault 
or negligence in medical treatment.  Essentially, all 
additional disability resulting from VA treatment, except for 
a few narrowly prescribed exceptions, may be compensated 
under 38 U.S.C.A. § 1151.  See Brown v. Gardner, 115 S.Ct. 
552 (1994).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

The claimant must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In addition, VA's General Counsel has held that for claims 
filed prior to October 1, 1997, the provisions of 38 U.S.C.A. 
§ 1151 apply to VA's failure to diagnose and/or treat a pre-
existing condition.  Factors not shown in this case.  
VAOPGCPREC 5-2001.  

The appellant essentially contends that the VA surgery which 
resulted in the veteran's neuropathy caused him to 
deteriorate rapidly in the months preceding his death.  The 
appellant essentially asserts that the VA surgery which 
caused the veteran's peripheral neuropathy to include his 
loss of use of both lower extremities also, due to those 
disabilities, resulted in or hastened the veteran's death.

As noted, when a veteran dies as the result of hospital care, 
medical or surgical treatment, furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
death were service-connected.  

The surgical procedures in question were furnished by VA in 
January 1991.  It has been determined that those surgical 
procedures resulted in loss of use of both lower extremities 
due to peripheral neuropathy.  Thus, it must be determined if 
the surgical procedures and the consequences thereof resulted 
in the veteran's death.  

At the outset, the Board notes that the appellant, as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  She is capable to stating that the veteran's health 
was worse after his January 1991 surgical procedures, but she 
is not competent to state that those surgical procedures and 
the residuals thereof are medically related to his death.  In 
that regard, the medical evidence is more probative than her 
lay assertions.

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability/death (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  

A review of the evidence shows that, according to the 
terminal hospital report and the Certificate of Death, the 
immediate cause of death was atherosclerotic cardiovascular 
disease.  The conditions contributing to death were non-
insulin dependent diabetes mellitus and tobacco abuse.  The 
Board notes that the terminal hospital report and the 
Certificate of Death are competent evidence as they are based 
on physicians' opinions.  

The evidence establishes that the surgical procedures 
performed by VA in January 1991 caused loss of use of both 
lower extremities due to peripheral neuropathy; however, 
there is no competent medical evidence showing that the 
surgical procedures caused atherosclerotic cardiovascular 
disease, non-insulin dependent diabetes mellitus, and/or 
tobacco abuse.  The record shows that the veteran had 
atherosclerotic cardiovascular disease, non-insulin dependent 
diabetes mellitus, and the residuals of tobacco abuse 
independent of any VA medical treatment.  There is no 
competent evidence establishing a causal connection between 
the 1991 VA surgical procedures to include the residuals 
thereof and the veteran's atherosclerotic cardiovascular 
disease, non-insulin dependent diabetes mellitus, and/or 
tobacco abuse.

As noted, compensation is precluded where the veteran's death 
is not causally related to VA hospitalization or medical or 
surgical treatment.  In this case, the record does not show 
that the veteran's death is causally related to the January 
1991 VA surgical treatment or the residuals thereof.  Rather, 
the evidence clearly establishes that death was related to 
diabetes mellitus, the history of smoking and cardiovascular 
disease.  There is no competent evidence that establishes 
that peripheral neuropathy caused death or hastened death or 
rendered the veteran less capable of resisting the effects of 
the fatal disease processes.  The Board duly acknowledges the 
appellant's contentions, but the terminal hospital report and 
the Certificate of Death outweigh her assertions.  

The negative evidence outweighs the positive, therefore the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of death is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

